Title: To George Washington from Brigadier General William Maxwell, 7 August 1778
From: Maxwell, William
To: Washington, George


          Letter not found: from Brig. Gen. William Maxwell, 7 Aug. 1778.
            On 8 Aug., GW wrote Vice Admiral d’Estaing: “I have just received a letter from
            Brigadier General Maxwell … dated yesterday at nine oClock in the forenoon”; GW also
            wrote Maxwell on 8 Aug.: “I just now rec’d your favor of yesterday.” For quotations from
            Maxwell’s letter, see GW to John Laurens, 8 August.
        